Exhibit 10.21

PROMISSORY NOTE

 

Amount:

   $12,000.00    Date: 1/18/11

Maturity Date:

   1/1/2014   

For value received, the undersigned Intellinetics (the ‘Borrower”) at 2190
Dividend Drive, promises to pay to the order of A. Michael Chretien. (the
“Lender”), at 9926 Kingston Circle, Powell, Ohio 43065, (or at such other place
as the lender may designate in writing) the sum of $12,000 with interest on the
unpaid principal at the rate of 4.39% per annum.

If any payment obligation under this Note is not paid when due, the Borrower
promises to pay all costs of collection, including reasonable attorney fees,
whether or not a lawsuit is commenced as part of the collection process.

If any of the following events occur, this Note and any other obligations of the
Borrower to the Lender, shall become due immediately, without demand or notice:

 

  1. the failure of the Borrower to pay the principal and any accrued interest
in full on or before the Due Date;

 

  2. the death of the Borrower (s) or Lenders (s);

 

  3. the filing of bankruptcy proceedings involving the Borrower as a Debtor;

 

  4. the application for appointment of a receiver for the Borrower;

 

  5. the making of a general assignment for the benefit of the borrowers
creditors;

 

  6. the insolvency of the Borrower;

 

  7. the misrepresentation by the Borrower to the Lender for the purpose of
obtaining or extending credit.

In addition, the Borrower shall be in default if there is a sale, transfer,
assignment, or any other disposition of any assets pledged as security for the
payment of this Note, or if there is a default in any security agreement which
secures this Note.



--------------------------------------------------------------------------------

Borrower is required to maintain term life insurance payable to the Lender in an
amount sufficient to pay the principal and accrued interest in full in the event
of Borrower’s death.

If any or more of the provisions of this Note are determined to be
unenforceable, in whole or in part, for any reason, the remaining provisions
shall remain fully operative.

All payments of principal and interest on this Note shall be paid in the legal
currency of the United States. Borrower waives presentment for payment, protest,
and notice of protest and nonpayment of this Note.

No renewal or extension of this Note, delay in enforcing any right of the Lender
under this Note, or assignment by Lender of this Note shall affect the liability
of the Borrower. All rights of the Lender under this Note are cumulative and may
be exercised concurrently or consecutively at the Lender’s option.

This Note shall be construed in accordance with the laws of the State of Ohio.

Signed this 18th day of January, 2011, at 2190 Dividend Drive, Columbus
(Franklin County) OH, 43228

 

Borrower: By:   /s/    Matthew L. Chretien   Matthew L. Chretien, President

 

Lender: By:   /s/    A. Michael Chretien   A. Michael Chretien